EXHIBIT 10.19




EMPLOYMENT AGREEMENT

        THIS AGREEMENT made to have effect the 4th day of September, 2003.

BETWEEN:

  MDSI MOBILE DATA SOLUTIONS INC., a corporation duly
incorporated under the federal laws of Canada and having its offices
at 10271 Shellbridge Way, Richmond, B.C. V6X 2W8

(the “Company”)


AND:

  Erik Dysthe, a businessman, residing at: 802 - 1383 Marinaside
Crescent, Vancouver, BC V6Z 2W9

(the “Executive”)


  WHEREAS:


A.   The Company has employed the Executive on a continuous basis since February
1, 1993 and the Executive currently serves the Company in his capacity as the
President and Chief Executive Officer.


B.   The Company wishes to continue employing the Executive and the Executive is
willing to accept such continued employment upon the terms and conditions set
forth in this Agreement; and


C.   The Company and the Executive wish to record certain matters of mutual
interest in connection with the Executives’ employment by the Company.


  NOW THEREFORE in consideration of the premises and the mutual covenants and
agreements herein set forth the parties hereto mutually covenant and agree as
follows:


1.   EMPLOYMENT


1.1   The Company hereby employs the Executive to be the President and Chief
Executive Officer of the Company and the Executive hereby accepts such
employment. The Executive shall report to the Board of Directors of the Company
and shall perform all duties and have all authority incident to the position of
President and Chief Executive Officer of the Company, and such additional duties
as he may from time to time be reasonably required to perform, and such
additional authority as he may from time to time be given, by the Board of
Directors.


1.2   The Executive shall perform his duties out of the Richmond office of the
Company or out of such other office in the lower mainland area of British
Columbia, which the Company shall



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-2-



  establish and designate as its Vancouver head office. The Executive’s duties
will involve extensive domestic and international travel.


2.   EXCLUSIVE SERVICE


2.1    Except as expressly provided the Executive shall, during his employment
with the Company, devote his entire attention on a full time basis to the
business of the Company. Provided he obtains the prior written approval of the
Board of Directors the Executive may, during his employment with the Company
undertake work as a director or consultant to any other company, firm or
individual that is not in competition with the Company.


3.   SALARY AND BONUSES


3.1   The Company shall pay the Executive an annual base salary (“Base Salary”)
of Canadian $280,000.00 gross payable semi-monthly, which shall be reviewed from
time to time at the sole discretion of the Company.


3.2   An annual incentive plan that will provide additional earning potential
based upon the achievement of predetermined objectives and corporate earnings.
Details are outlined in the Executive Management Bonus Program (Schedule A).


3.3   All payment of salary shall be subject to deduction of all applicable
Federal and Provincial income tax, unemployment insurance, Canada Pension
deductions and other deductions required at law or made pursuant to this
Agreement.


4.   EXPENSES


4.1   The Company shall provide to the Executive the following expenses,
equipment and allowances:


    (i)     reimbursement for all reasonable and necessary expenses incurred by
the Executive in the conduct of the business of the Company in accordance with
travel and expense policies established by the Company from time to time; and


  (ii)     appropriate hardware/software, including cell phone, pager, and a
portable computer selected by the Company to permit the Executive to operate
effectively while away from the office or at home and associated costs.


5.   STOCK OPTIONS


5.1   The Executive shall be entitled to participate in the Stock Option Plan as
established by the Company and amended from time to time. A copy of that Plan
has been supplied to the Executive who acknowledges its receipt.


5.2   All stock options granted to the Executive pursuant to this Agreement
shall automatically vest in the event of a Change of Control (as defined in the
Company’s Stock Option Plan) except for those stock options issued to the
Executive on or after March 1, 2000 which stock option certificate provides that
notwithstanding the provisions in the current



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-3-



  Company’s Stock Option Plan regarding accelerated vesting in the event of a
Change of Control (as defined in the Plan) or Terminating Event (as defined in
the Plan), in the event a Change of Control or Terminating Event occurs only
those Stock Options that would have ordinarily vested to the Executive over the
next twelve months will immediately vest, and the balance of the unvested
options will only be accelerated if an entity causing an Change of Control or
Terminating Event does not establish a successor stock option plan or similar
program that rolls over and preserves the balance of the unvested Options
granted to the Executive.


5.3   Stock options which have vested may be exercised at any time up to five
years from the date of grant. Except as provided for in section 12.4, those
stock options which have not vested by the date of termination of the
Executive’s employment with the Company shall expire automatically as of that
date. Upon termination of his employment by resignation, the Executive shall
have a period of thirty (30) days in which to exercise vested share purchase
options, failing which those options shall expire automatically. In the event of
termination for cause all stock options shall be cancelled and expire coincident
with such termination.


6.   VACATION


6.1   The Executive shall be entitled to four (4) weeks (20 working days)
vacation per annum to be taken at such time(s) as the Executive and the Company
may mutually and reasonably agree upon. The Executive is expected to take his
entire entitlement during the calendar year. In the event such vacation cannot
be taken the executive must bring the matter to the attention of the Board of
Directors and provide a solution, which will limit the Company’s liability and
ensure said vacation will be taken.


7.   BENEFITS


7.1   The Executive shall receive those benefits (including medical, dental,
extended health insurance, short and long term disability, life insurance and
family assistance) that are provided to Canadian based employees in the Company
Employee Benefit Program (the “Program”) in effect upon the Executive’s
employment date as that Program may be modified from time to time. A copy of the
Program has been supplied to the Executive who acknowledges its receipt.


8.   SICK LEAVE


8.1   If the Executive shall, at any time, by reason of illness or mental or
physical disability, be incapacitated from carrying out the terms of this
Agreement, he shall furnish the Company with medical evidence to prove such
incapacity and the cause thereof, and shall receive his full salary for a period
of 180 days or until long term disability begins whichever period is shorter.



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-4-



9.   NON-DISCLOSURE OF CONFIDENTIAL INFORMATION, TRADE SECRETS AND WORK PRODUCT


9.1   The Executive acknowledges that as President and Chief Executive Officer
of the Company, he holds a fiduciary position and owes to the Company a duty of
utmost loyalty and good faith. The Executive agrees to serve the Company well
and faithfully and to the best of his ability, and to use his best efforts to
promote its interests.


9.2   In this Agreement the following terms shall have the meanings described
below:


  (a)   “Confidential Information” means any information concerning the
Company’s scientific, technological, financial and business interests which is
not generally available to third parties and is identified or is reasonably
capable of being identified as confidential and proprietary information of the
Company. Confidential Information shall include but not be limited to: (a)
production processes and materials; customer lists and requirements; business
plans and strategies; and other materials or information relating to the
business of the Company; (b) computer software in source and executable code,
and related documentation in any media including all modifications, enhancements
and versions and all options available for such software; and (c) information
defined herein as a Trade Secret but which is determined by a court of competent
jurisdiction not to rise to the level of a trade secret under applicable law.


  (b)   “Trade Secret” means any information which is identified or is
reasonably capable of being identified as confidential and proprietary
information of the Company which: (a) has economic value, actual or potential to
the Company because it is not generally known to other persons who might obtain
economic value from its disclosure or use; or (b) the Company has made
reasonable efforts to keep secret or out of the public domain.


  (c)   “Work Product” means any work, research, design ideas or development in
whatever medium which is produced, created or developed by the Executive during
the term of this Agreement pertinent to the Company’s scientific, technological,
financial or business interests and may include Confidential Information and
Trade Secrets.


9.3   The Executive agrees that both during and after the term of this Agreement
he shall keep confidential and shall not directly or indirectly divulge or
disclose to anyone nor use or otherwise appropriate Confidential Information,
Trade Secrets or Work Product.


9.4   The Executive agrees that in the course of his employment with the Company
he will not bring to or use at the Company the confidential materials of a
former employer or third party, which are not generally available to the public.



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-5-



10.   OWNERSHIP AND USE OF WORK PRODUCTS


10.1   The Executive agrees that any Work Product shall be the sole and
exclusive property of the Company. The Company is and shall be the sole owner of
all copyrights, patents and other intellectual property rights in the Work
Product.


10.2   The Executive agrees to assign to the Company any rights that he may have
or acquire in the Work Product and hereby waives all claims to any right, title
or interest in the Work Product, including any moral rights which he may have or
acquire in the Work Product or to its use, including the right to restrain or
claim damages for any distortion, mutilation or other modification of the Work
Product or any part thereof whatsoever, or to restrain use or reproduction of
the Work Product in any context, or in connection with any product or service.
At any and all times either during or after the term of this Agreement the
Executive shall upon the request of the Company promptly perform all such acts
and execute and deliver all such documents that may be necessary to vest in the
Company the entire right, title and interest in and to any Work Product.


11.   CONFLICT OF INTEREST AND NON-COMPETITION CONFLICT OF INTEREST AND
NON-COMPETITION


11.1   The Executive agrees that the Company has a legitimate interest in
ensuring that Confidential Information, Trade Secrets and Work Product will not
fall into the hands of its competition nor be used by the Executive for any
purpose other than the execution of his duties as an Executive of the Company.
Accordingly it is specifically agreed that:


  (a)   During the term of this Agreement the Executive shall not compete with
the Company. Without limiting the generality of this provision, the Executive
shall not during the term of this Agreement, for his own account or for the
account of a third party, directly or indirectly develop, design, manufacture,
sell or solicit for sale or lease products including computer programs, codes
and documentation similar in function to those developed, designed, manufactured
or sold by the Company;


  (b)   The Executive shall not for a period of eighteen (18) months following
the termination of his employment, whether for his own account or for the
account of a third party, directly or indirectly, develop, design, manufacture,
sell or solicit for sale products which are the same or similar in concept or
function to products developed, designed, manufactured or marketed by the
Company during the period of eighteen (18) months immediately preceding the date
of termination of the Executive’s employment;


  (c)   For a period of eighteen (18) months following the termination of his
employment, the Executive shall not, whether for his own account or for the
account of a third party, directly or indirectly, sell or solicit for sale
products which are the same or similar in concept or function to those
developed, designed, manufactured or marketed by the Company to any customer or
potential customer of the Company. For purposes of this section “customer” means
any person from whom the Company has received an order during the eighteen (18)
months immediately preceding the date of termination of the Executive’s
employment. “Potential customer” means



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-6-



  those persons who have contacted the Company or have been contacted the
Company with a view to obtaining an order during the two (2) year period
immediately preceding the date of terminating the Executive’s employment.


  (d)   For a period of eighteen (18) months following the date of termination
of his employment, the Executive shall not, whether for his own account or for
the account of a third party, directly or indirectly, offer or cause to be
offered to any employee of the Company a new position or employment with any
other person or company, nor shall the Executive solicit the participation of
any Employee of the Company in any business, partnership, association or
enterprise.


11.2   The Executive acknowledges and agrees that there can be no geographic
limit to his covenant not to compete due to the nature of his employment and the
extent of the business of the Company, the market for the Company products and
the technologies with which the Company is involved.


11.3   The parties to this agreement recognize that a breach by the Executive of
any of the covenants contained in Sections 9, 10 and 11 of this Agreement would
constitute an interference with the ongoing business of the Company and cause
irreparable harm to the Company which could not be adequately compensated for by
monetary damages. The Executive agrees that in the event of a breach by him of
any of the covenants contained in Sections 9, 10 and 11 of this Agreement, he
shall and hereby does consent to an injunction being issued against him
restraining him from any further breach of the said covenants. The provisions of
this section shall not be construed so as to affect or impair any other
remedies, which the Company may have in the event of such breach, including but
not limited to an action for damages.


12.   TERMINATION OF EMPLOYMENT


12.1   Without prejudice to any remedy the Company may have against the
Executive for any breach or non-performance of this Agreement, the Executive’s
employment may be terminated at any time effective immediately by the Company
without previous notice and without payment in lieu of notice for cause which,
for the purposes of this agreement shall include but not be limited to:


  (i)   dishonesty in the course of the discharge of his duties as an employee;


  (ii)   gross negligence or repetitive negligence committed without regard to
corrective direction in the course of the discharge of his duties as an
employee;


  (iii)   conviction of any criminal offence other than an offence which, in the
reasonable opinion of the Company does not affect the reputation of the Company
or the Executive’s position as a representative of the Company;


  (iv)   bankruptcy or insolvency of the Executive;


  (v)   excessive and unreasonable absences from his duties for any reason other
than authorized vacation or sick leave.



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-7-



  (vi)   material breaches of the Company’s policies and procedures.


12.2   The Executive shall be entitled to terminate his employment with the
Company, at will, at any time by giving notice in writing to the Company of not
less than twelve (12) weeks unless otherwise agreed to in writing by the
parties. In the event the Executive terminates his employment with the Company,
he shall be entitled to receive an amount equal to his accumulated vacation pay.


12.3   The Company may terminate the employment of the Executive at will and
without cause at any time, including following a Change of Control, upon payment
to the Executive of his Base Salary owing up to the date of termination and a
severance payment as outlined in Paragraph 12.4 below and upon payment to the
Executive of all compensation owing up to the date of termination.


12.4   The amount of severance provided under paragraph 12.3 shall be:


  18 months or payment in lieu thereof. Termination payment shall be made in a
lump sum or at intervals as agreed by the Executive and the Company.


  The Company shall maintain the Executive and his dependents on the Company
Employee Benefit Program during the currency of the notice period. Such benefits
shall be discontinued should the Executive be eligible to participate in a
benefit program sponsored by a subsequent employer. The Executive acknowledges
and agrees that he shall not be entitled to any other severance or termination
package in connection with his employment whatsoever. In the event the Executive
is terminated in accordance with this Section 12.3, the Company shall also pay
to him an amount equal to his accumulated vacation. All stock options granted to
the Executive shall continue to vest during the notice period defined in this
section 12.4 and the Executive shall have a period of sixty (60) days from the
expiration of the notice period in which to exercise vested share purchase
options.


12.5   In the event that at the date of termination of employment the Executive
has earned but not been paid portions of any Incentive, the Company shall, after
termination continue to pay out, on a pro rata basis to the date of termination,
any bonus owing at the applicable time in accordance with any Incentive Program.


12.6   The Executive will not be required to mitigate the amount of any payment
provided under this Section 12 or any damages resulting from a failure of the
Company to make any such payment by seeking other employment, or otherwise, nor
shall the amount of any payment under this Section 12 be reduced by any
compensation earned by the Executive from employment or self employment.



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-8-



13.   CHANGE OF CONTROL OF THE COMPANY


13.1   In this Agreement the term "Change of Control" shall mean:


  (a)   the sale of greater than 50% of the issued and outstanding common shares
in the capital of the Company pursuant to a “takeover bid” (as defined in the
British Columbia Securities Act);


  (b)   the disclosure that any person (a “Control Person”) directly or
indirectly, beneficially or legally owns, or exercises control or direction
over, greater than 50% of the issued and outstanding shares in the capital of
the Company, in any insider trading report, information circular, prospectus,
offering memorandum, material change report or other disclosure document of the
Company or any such Control Person, filed or required to be filed with the
British Columbia Securities Commission, the TSE or any other securities
regulatory authority or stock exchange;


  (c)   the sale or disposition of all or substantially all of the assets of the
Company to a non-affiliated party;


  (d)   the merger, amalgamation or consolidation of the Company with or into
any other non-affiliated corporation; or


  (e)   the appointment of a liquidator, receiver, receiver-manager, or trustee
in bankruptcy of the Company, or the making of any assignment or proposal to or
for the benefit of the creditors of the Company.


13.2   In the event that the Company undergoes a Change of Control and if the
employment of the Executive is terminated by the Company or terminated by the
Executive for Good Reason within 24 months of a Change of Control the Executive
shall be entitled to receive the severance package in accordance with the
provisions of Sections 12.3 and 12.4 above.


13.3   In the event of a take-over or Change of Control of the Company, the
Executive may, for a period of sixty (60) days from the date of such take-over
or Change of Control, elect, in the Executive’s complete and sole discretion, to
terminate his employment in accordance with the notice period set out in
paragraph 12.2 and upon such termination, shall be entitled to receive the
severance package in accordance with the provisions of Sections 12.3 and 12.4
above in full satisfaction of all claims that the Executive may have against the
Company


13.4   The Executive will not be required to mitigate the amount of any payment
or benefit provided for under this Section 13 or any damages resulting from a
failure of the Company to make any such payment or to provide such benefit, by
seeking other employment, or otherwise, nor shall the amount of any payment or
benefit provided for under this Section 13 be reduced by any compensation earned
by the Executive from employment or self employment.



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-9-



13.5   For the purposes of this Agreement "Good Reason" means:


  a)   Without the express consent of the Executive, the assignment to the
Executive of duties materially inconsistent with his positions, duties and
responsibilities with the Company immediately prior to the date hereof or any
removal of the Executive from, or and failure to re-elect the Executive to,
material positions, duties and responsibilities with the Company, except in
connection with the termination of the Executive’s employment for cause,
disability or retirement or as a result of the Executive’s death or resignation
by the Executive other than for Good Reason. For greater certainty, the
Executive shall be deemed to have consented to the assignment of new duties if
the Executive performed such duties for a period of 60 days and the Executive
does not advise the Company that such duties constitute grounds for Good Reason;


  b)   A reduction by the Company in the Executive’s salary as in effect on the
date hereof or as the same may be increased from time to time;


  c)   The failure by the Company to continue in effect any incentive or
compensation plan, or any pension, life insurance, health and accident or
disability plan in which the Executive is participating at the date hereof, (or
plans providing the Executive with substantially similar benefits) unless such
plans have been replaced by new plans providing the Executive with benefits that
are as good as or better than the benefits provided in such plans, or the taking
of any action by the Company which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits under any of such
plans or deprive the Executive of any material fringe benefit enjoyed by him at
the date hereof;


  d)   The requirement that the Executive be based anywhere other than the
Company’s principal executive offices except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
present employment or travel obligations, or in the event the Executive consents
to any such relocation, the failure by the Company to pay (or reimburse the
Executive for) all reasonable moving expenses incurred by the Executive or to
indemnify the Executive against any excess in (A) the cost of a principal
residence at the time of the relocation, over (B) the amount realized by the
Executive upon the sale of his principal residence at the time of the relocation
or:


  e)   Any reason which would be considered to amount to constructive dismissal
by a court of competent jurisdiction.


14.   RESIGNATION AND INDEMNITY


14.1   Upon termination of this Agreement, the Executive will tender to the
Company, and their associated companies, his resignation as an officer and if
applicable, his resignation as a director.


14.2   Subject to the Canada Business Corporations Act, as amended from time to
time (the “Act”), the Company hereby indemnifies the Executive, his heirs,
executors administrators



INITIAL  /s/ ED      



--------------------------------------------------------------------------------

-10-



  and personal representatives (collectively, the “Indemnities”) and save the
Indemnities harmless against all costs, charges and expenses actually and
reasonably incurred by the Indemnities in law, in equity or under any statute or
regulation, in connection with any civil, criminal, or administrative claim,
action, proceeding or investigation to which the Indemnities are made a party or
in which they are otherwise involved as a witness or other participant by reason
of the Executive being or having been a Director or officer of the Company or
its affiliated or associated companies, including any action brought by the
Company or companies, if:


  (i)   the Executive acted honestly and in good faith with a view to the best
interests of the Company or companies; and


  (ii)   in the case of a criminal or administrative claim, action, proceeding
or investigation, the Executive had reasonable grounds for believing that his
conduct was lawful.


14.3   Without limiting the generality of the foregoing of Section 14.2 the
costs, charges and expenses against which the Company will indemnify the
Indemnities include:


  (i)   any and all fees, costs and expenses actually and reasonably incurred by
the Indemnities in investigating, preparing for, defending against, providing
evidence in, producing documents or taking any other action in connection with
any commenced or threatened action, proceeding or investigation, including
reasonable legal fees and disbursements, travel, and lodging costs;


  (ii)   any amounts reasonably paid in settlement of any action, proceeding or
investigation;


  (iii)   any amounts paid to satisfy a judgment or penalty, including interest
and costs; and


  (iv)   all costs charges and expenses reasonably incurred by the Indemnities
in establishing their right to be indemnified pursuant to this Agreement.


14.4   If the Indemnities or any one of them are required to include in their
income, or in the income of the estate of the Executive, any payment made under
this Section 13 for the purpose of determining income tax payable by the
Indemnities or any of them or the estate, the Company shall pay an amount by way
of indemnity that will fully indemnify the Indemnities or estate for the amount
of all liabilities described in Section 14.2 and Section 14.3 and all income
taxes payable as a result of the receipt of the indemnity payment.


14.5   Upon receipt of a written request by the Indemnities for indemnification
under this Agreement (an “Indemnification Notice”), the Company will forthwith
apply to the Supreme Court of British Columbia for approval of the requested
indemnification, will diligently proceed to obtain such approval and will take
all other steps necessary to provide the requested indemnification as soon as
practicable following receipt of the Indemnification Notice.



INITIAL  /s/ ED      



--------------------------------------------------------------------------------

-11-



14.6   Any failure by the Executive in his capacity as a director or officer of
the Company to comply with the provisions of the Act or the Memorandum, Articles
or Bylaws of the Company will not invalidate any indemnity to which he is
entitled under this Agreement.


15.   RETURN OF PROPERTY


15.1   In the event of termination of this Agreement, the Company agrees to pay
the Executive all arrears of compensation, and all out of pocket expenses owing,
up to and including the effective date of termination, upon receipt from the
Executive of (and the Executive agrees to deliver to the Company);


  (i)   any property of the Company which may be in the possession or control of
the Executive; and


  (ii)   the repayment of any sums owed by the Executive to the Company.


16.   SURVIVAL


16.1   Notwithstanding the termination of this Agreement for any reason
whatsoever the provisions of Sections 9, 10, 11, 12, 13 and 14 hereof and any
other provisions of this Agreement necessary to give efficacy thereto shall
continue in full force and effect following such termination.


17.   NOTICE


17.1   Any notice or other communication (each a “Communication”) to be given in
connection with this Agreement shall be given in writing and may be given by
personal delivery, by registered mail or by telecopier, addressed as follows:


TO: MDSI Mobile Data Solutions Inc.
10271 Shellbridge Way
Richmond, B.C. V6X 2W8
Attn:      President
Phone:    604-207-6000
Fax:        604-207-6062



AND TO: Erik Dysthe
802 - 1383 Marinaside Crescent
Vancouver, BC V6Z 2W9
Phone:     604-605-3360
Fax:        604-207-6062



  or at such other address or telecopier number as shall have been designated by
Communication by either party to the other. Any Communication shall be
conclusively deemed to be received, if given by personal delivery, on the date
and at the time of actual delivery thereof and, if given by registered mail, on
the fifth day following the date of mailing, if given by telecopier, on the
business day following the transmittal thereof. If the party giving any
Communication knows or ought reasonably to know of any actual or



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-12-

  threatened interruptions of the mails, such Communication shall not be sent by
mail but shall be given by personal delivery or telecopier.


18.   ENTIRE AGREEMENT


18.1   Any other previous agreements, written or oral, between the parties
hereto relating to the employment of the Executive by the Company are hereby
terminated and cancelled and each of the parties hereto hereby releases and
forever discharges the other party hereto of and from all manner of actions,
causes and demands whatsoever under or in respect of any such agreement. This
Agreement, together with the Plans and Programmes which are by reference
expressly incorporated into it, constitutes and expresses the whole agreement of
the parties hereto with reference to the employment of the Executive by the
Company, and with reference to any of the matters or things herein provided for,
or herein before discussed or mentioned with reference to such employment; all
promises, representations, and understandings relative thereto being merged
herein.


19.   AMENDMENTS AND WAIVERS


19.1   No amendment to this Agreement shall be valid or binding unless set forth
in writing and duly executed by both of the parties hereto. No waiver or any
breach of any by the party purporting to give the same and, unless otherwise
provided in the written and signed waiver, shall be limited to the specific
breach waived.


20.   BENEFITS OF AGREEMENT


20.1   The provisions of this Agreement shall enure to the benefit of and be
binding upon the legal representatives of the Executive and the successors and
assigns of the Company respectively.


21.   SEVERABILITY


21.1   If any provision of this Agreement is deemed to be void or unenforceable,
in whole or in part, it shall not be deemed to affect or impair the validity or
any other provision hereby declared and agreed to be severable from each and
every other section, subsection or provision hereof and to constitute separate
and distinct covenants. The Executive hereby agrees that all restrictions herein
are reasonable and valid and all defences to the strict enforcement thereof by
the Company are hereby waived by the Executive.


22.   GOVERNING LAW


22.1   This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia. The Company and the Executive hereby
irrevocably attorn to the jurisdiction of the courts of the Province of British
Columbia, exclusively.



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-13-



23.   COPY OF AGREEMENT


23.1   The Executive hereby acknowledges receipt of a copy of this Agreement
duly signed by the Company.


  IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written:


SIGNED, SEALED AND DELIVERED by
Erik Dysthe

in the presence of:

/s/ illegible
____________________________
Witness

9511 Lasko St. Rich. B.C.
____________________________
Address

VP Human Resources
____________________________
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)




/s/ Erik Dysthe
_____________________________________
                              Erik Dysthe


MDSI MOBILE DATA SOLUTIONS INC.

Per:  /s/ Marc Rochefort
      _________________________________
      Authorized Signatory



INITIAL  /s/ ED      



--------------------------------------------------------------------------------



-14-

Schedule “A”

Executive Management Incentive Compensation Program


This program has been designed to provide an incentive for the achievement of
the quarterly Corporate Earnings per share targets as established by the Board
of Directors, and your overall annual personal performance. Your performance
will be measured against the achievement of the goals and objectives as noted in
the strategic renewal document as well as any other individual objectives.

The Plan contains the following two target components as set by the Board of
Directors and a personal performance incentive;

  •   Target incentive based on quarterly EPS (plus$0.01) results in an award of
6% of annual base salary/quarter


  •   Stretch incentive based on exceeding annual EPS results up to 40% of
annual base salary


  •   Personal performance incentive up to 16% of annual base salary


The Corporate EPS targets (plus$0.01) in each quarter are either achieved or not
with the achievement of the target resulting in the payment of the incentive
award (i.e. 6% per quarter). The quarter’s results must be achieved including
the cost of the company’s incentive plan (i.e. all employees). If the full
amount of the quarterly incentive cannot be funded within the EPS requirement
then a prorated amount will be paid with the available funds. The unpaid amount
will be carried forward to year-end. This would occur similarly in subsequent
quarters. At year-end if, after paying the final quarter’s incentive, there are
funds available (i.e. within the yearly EPS requirement) than such funds would
be used to pay (prorated if necessary) the unpaid incentive balance. Any
year-end unpaid balance will not be carried forward to subsequent years. These
quarterly incentives shall be paid within 30 days of the company’s quarterly
results being announced. In the event quarterly EPS in not achieved 50% of any
missed quarters incentive can be recovered if the year’s EPS target is achieved.
Depending on the amount of available funds this payment may need to be governed
by the pro-ration as described. Any resulting incentive from recovered quarters
or as a result of pro-ration will be paid along with any other incentive
achieved for the year.

Personal performance incentive is 16% of annual base salary to be calculated and
paid annually within 30 days of the announcement of the company’s annual audited
results. Personal performance incentive will only be paid if the year-end EPS
target is achieved, can be prorated based on available funds and if prorating is
required personal performance incentive will take priority over EPS incentive.
Personal performance will be based on a 1-10 rating scale as follows:

1 = intolerable 2 = less than tolerable 3 = barely tolerable 4 = less than
satisfactory 5 = satisfactory 6 = more than satisfactory 7 = exceeding 8 =
significantly exceeding 9 = excelling10 = exceptional. A rating of 5 would
result in an award of 8%.

The calculation of % achievement of the stretch incentive (0-40% of base) will
be pro rated to the % achievement of the stretch target (to a maximum incentive
of 40%). Payment of the stretch incentive will be within 30 days of the
announcement of the company’s annual audited results.

NOTE: The Company shall have the full authority to, terminate, amend or cancel
the plan as described above in its sole discretion provided that such changes
shall not be retroactive prior to the effective date of the change(s) or
cancellation.



INITIAL  /s/ ED      



--------------------------------------------------------------------------------

